Judgment unanimously affirmed. Memorandum: The record establishes that the waiver by defendant of his right to appeal was knowing, intelligent and voluntary (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Defendant has raised no "categories of appellate claims” that survive his waiver (People v Callahan, supra, at 280; see, People v Myers, 195 AD2d 1076). (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Criminal Pos*1077session Controlled Substance, 2nd Degree.) Present—Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.